Citation Nr: 1513125	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  09-36 277	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to increased ratings for right ankle sprain, rated as noncompensable prior to June 11, 2009, and as 10 percent disabling since, to include the question of entitlement to an earlier effective date for the grant of the 10 percent rating. 

2.  Entitlement to higher disability ratings for left ankle sprain, rated as noncompensable prior to June 11, 2009, and as 10 percent disabling since; to include the question of entitlement to an earlier effective date for the grant of the 10 percent rating..

3.  Entitlement to a compensable disability rating for residuals of a fracture of the 5th metacarpal bone, right hand.

4.  Entitlement to a compensable disability rating for residuals of a fracture of the first metacarpophalangeal joint, left hand.

5.  Entitlement to an effective date prior to June 11, 2009, for the award of 10 percent disability ratings for the service-connected ankle disabilities. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February to June 1977.  He additionally had Army National Guard service extending from January 1977 to July 1987.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from February 2007 and September 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  In the February 2007 rating decision, the RO, in relevant part, denied entitlement to a compensable disability rating for the service-connected bilateral ankle sprains.  

In the September 2008 rating decision, the RO again denied entitlement to compensable disability ratings for the ankle disabilities and denied entitlement to compensable disability ratings for bilateral finger disabilities. 

Although the ankle appeal had been recognized as arising from the September 2008 decision; in a December 2007 statement, the Veteran expressed disagreement with the February 2007 decision. 

In a June 2009 rating decision, the RO granted 10 percent disability ratings for the ankle disabilities, effective June 11, 2009.  The Veteran perfected an appeal as to the effective date for the grant of the 10 percent ratings.

The Veteran testified at a hearing before the undersigned in January 2015.  A hearing transcript is of record.

The issues of entitlement to compensable disability ratings for the service-connected finger/hand disabilities and of entitlement to disability ratings in excess of 10 percent for service-connected bilateral ankle disabilities for the entire appellate period are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The Veteran's claim for an increased rating for bilateral ankle sprains, that was received on July 10, 2006.

2.  The evidence of record shows that the Veteran has suffered from moderate limitation of motion of the bilateral ankles since July 10, 2006.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent disability rating for right ankle sprain have been met since at least July 10, 2006.  38 U.S.C.A. §§ 1155, 5110(a) (West 2014); 38 C.F.R. §§ 3.400, 4.71a, Diagnostic Code (DC) 5271 (2014).

2.  The criteria for a 10 percent disability rating for left ankle sprain have been met since at least July 10, 2006.  38 U.S.C.A. §§ 1155, 5110(a); 38 C.F.R. §§ 3.400, 4.71a DC 5271.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Once a benefit is granted the claim is substantiated and additional notice under the Veterans Claims Assistance Act of 2000 is not required.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  Sanford v. Peake, No. 2006-7371 (Fed. Cir. Jan. 15, 2008); 2008 WL 275886 (Fed.Cir.) (See Fed. Rule of Appellate Procedure 32.1 generally governing citation of judicial decisions issued on or after Jan. 1, 2007. See also Federal Circuit Rule 32.1 and Federal Circuit Local Rule 32.1. (Find CTAF Rule 32.1)).

There is no further assistance that would be likely to substantiate entitlement to an earlier effective dated.  Relevant records have been obtained and a retrospective medical opinion is not required.  The Veteran has not contended that he is entitled to an effective date earlier than that granted in this decision.

Disability ratings are based on the average impairment of earning capacity resulting from a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  

Although the Veteran's entire history is reviewed when assigning a disability evaluation, as required under 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are for consideration.  Hart v. Mansfield, 21 Vet App 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.

If an increase in disability occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase. 38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 3.400(o)(1)(2); VAOPGCPREC 12-98 (1998).  In making this determination the Board must consider all of the evidence, including that received prior to previous final decisions.  Hazan v. Gober, 10 Vet App 511 (1997).

The current 10 percent rating for each ankle was assigned on the basis of moderate limitation of ankle motion under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5271.  The Veteran contends that the 10 percent rating should have been effective December 2007, when he filed a statement requesting a higher rating.  

Disabilities of the ankle are typically rated under the rating criteria found at Diagnostic Codes 5270 thorough 5274.  Limitation of motion is rated under Diagnostic Code 5271, which provides for a 10 percent disability rating for moderate limitation and a 20 percent disability rating for marked limitation.   

The current 10 percent disability rating was assigned following a June 2009 VA examination that found range of motion limited to 15 degrees of dorsiflexion and a full 45 degrees of flexion.  

An August 2007 VA treatment note indicated that the Veteran had "functional" range of ankle motion with pain.  Actual ranges of motion were not provided.

A May 2003 VA joint examination, although dated prior to the current appellate period, showed a limitation of right ankle dorsiflexion to 14 degrees and of flexion to 42 degrees.  Left ankle dorsiflexion was limited to 16 degrees and flexion was limited to 40 degrees.  

In his July 2006 informal claim, the Veteran requested reevaluation of his ankle disabilities because he was experiencing restricted movement.  Although he was scheduled for VA examinations at various points during the appeal period, he credibly testified that he did not receive notifications for the examinations because  he was undergoing in-patient rehabilitation at the VA Medical Center in Lyons, New Jersey.

The evidence of record, including the Veteran's multiple requests for higher ankle disability ratings received beginning in July 2006, provide evidence that his moderate limitation of motion has been present throughout the entire appellate period.  

The Veteran did not report in the July 2006 claim when the increase in disability had begun, but the 2003 treatment record indicates that it was more than one year prior to the July 2006 claim.  See 38 C.F.R. § 4.59 (2014) (noting that it is VA policy to recognize painful motion as warranting the minimum compensable rating).

There were no treatment records or communications from the Veteran indicating a claim for increase after the August 2003 rating decision that granted service connection for the ankle disabilities but before the July 10, 2006 claim.  

Accordingly, 10 percent disability ratings for each ankle disability are warranted as of July 10, 2006.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o).







						(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to a 10 percent disability rating for right ankle sprain is granted effective July 10, 2006.

Entitlement to a 10 percent disability rating for left ankle sprain is granted effective July 10, 2006.


REMAND

The record indicates that the Veteran is in receipt of disability benefits administered by the Social Security Administration (SSA).  Although VA has a duty to obtain records associated with the award of this benefit, they have not yet been obtained.   See 38 C.F.R. § 3.159(c)(2) (2014); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).   

The Veteran testified that he received recent VA treatment for his claimed disabilities.  VA treatment records dated since November 2011 have not been associated with the claims file.  See 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The evidence also indicates that the Veteran received ankle surgery, possibly during the appellate period.  VA has a duty to obtain records of this treatment.  38 U.S.C.A. § 5103A(b)-(c) (West 2014).

For disability ratings based on limitation of motion, VA is required to provide examinations that determine the degree of additional limitation of motion due to any weakened movement, excess fatigability, incoordination, or pain, including during flare-ups.   DeLuca v. Brown, 8 Vet. App. 202 (1995). The June 2009 VA examination report is did not include this information.

Accordingly, these claims are REMANDED for the following action:

1.  Obtain all decisions and underlying documents considered in those decisions with regard to the Veteran's application(s) for SSA disability benefits.

2.  Obtain the Veteran's VA treatment records pertaining to his claimed disabilities dated since November 2011 from indicated facilities.

3.  Ask the Veteran to identify the date(s) of ankle surgery and the healthcare provider(s) that conducted ankle surgery and treatment.  If private treatment is identified, request such records, after obtaining authorization.

4.  Thereafter, schedule the Veteran for a VA examination of his ankles and hands/fingers.  The examiner should indicate that the claims file was reviewed.  All necessary studies and tests should be conducted.

The examiner should identify all manifestations associated with the service-connected ankle and hand/finger disabilities found to be present.

The examiner should specifically:

a)  Report the Veteran's ranges of motion of each ankle and each service-connected finger disability.

Determine the gap between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, of the left hand.

b)  Determine whether either service-connected ankle or finger disability is manifested by weakened movement, excess fatigability, incoordination, flare-ups, or pain.  Specifically address reports of ankle swelling since July 2006, as noted in VA treatment records.

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain; or flare-ups.  These determinations are required by VA regulations as interpreted by courts.

The examiner is advised that the Veteran is competent to report ranges of motion during flare-ups.

c)  Determine the angle of any ankylosis of the ankles and identify any unfavorable or favorable ankylosis involving the service-connected fingers/hands.

5.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return this appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


